Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000339
                                                         28-APR-2015
                                                         10:18 AM



                          SCPW-15-0000339

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 NELSON WAIKIKI, JR., Petitioner,

                                 vs.

   THE HONORABLE RHONDA LOO, JUDGE OF THE CIRCUIT COURT OF THE
       SECOND CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                        (CR. NO. 13-1-0428)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Nelson Waikiki Jr.’s
“Petition for Extraordinary Writ of Mandamus,” filed on April 15,
2015, the documents attached thereto and submitted in support
thereof, and the record, it appears that Petitioner is seeking
the requested relief in the circuit court proceeding.
Petitioner, therefore, fails to demonstrate that he lacks
alternative means to seek relief or that the Respondent Judge has
exceeded her jurisdiction, has committed a flagrant and manifest
abuse of discretion, or has refused to act on a matter in which
she has a duty to act in his criminal case.     Petitioner,
therefore, is not entitled to extraordinary relief.     See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; where a court
has discretion to act, mandamus will not lie to interfere with or
control the exercise of that discretion, even when the judge has
acted erroneously, unless the judge has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act).   Accordingly,
           IT IS HEREBY ORDERED that the appellate clerks’ office
shall file the petition for a writ of mandamus without payment of
the filing fee.
           IT IS HEREBY FURTHER ORDERED that the petition for a
writ of mandamus is denied without prejudice to Petitioner
seeking relief in the circuit court, as appropriate.
           DATED: Honolulu, Hawai#i, April 28, 2015.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2